DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 21 July 2022 have been entered. The amendments to the claims have overcome each and every 112(b) rejection set forth in the previous Office Action. Claims 1-19 remain pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 9-10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 103346324 A) (references herein made with respect to English Machine Translation attached) in view of Yang et al. (KR 20170031337 A) (references herein made with respect to English Machine Translation attached) and further in view of Yoon et al. (US 20170117535 A1)

Regarding claims 1, 14, and 16, Li discloses a lithium ion battery negative electrode material comprising a core and a shell covering the outside of said core (Abstract). Li further discloses a method for manufacturing the core comprised of a first mixing step wherein silicon particles and a second amorphous carbon precursor are mixed in a first ball milling medium in a protective atmosphere and spray-dried to obtain a first composite [0019]. The first composite, carbon material, and a first amorphous carbon precursor are then mixed in a second ball milling medium in a protective atmosphere and spray-dried to obtain a second composite [0020]. The second composite is finally subjected to a heat treatment for 1-10 hours at a temperature between 700⁰ and 1000⁰ [0021], [0043].  
Li teaches that the ball milling is preferably a high-energy mechanical ball milling and that the milling time is preferably 6 to 10 hours for both milling steps [0041]. Additionally, the silicon particles are taught to be silicon particles well known in the art, such as silicon powder with a purity of 99.99% and a particle size of 0.1 µm to 100 µm [0033]. 
In the instant specification, Applicant discloses a process for manufacturing Si micro-reactors including a high-energy milling step of commercially available Si particles between 10 to 20 µm and a small amount of PAN for a milling time between 3 and 30 hours (pg. 8, line 3). Then, the resulting clusters are supplied with an additional source of PAN and milled for a second milling time between 1 and 10 hours (pg. 8, lines 4-7). The product of the two-step milling process is then subjected to a heat treatment step at a temperature between 500⁰C and 1000⁰C for 1-15 hours (pg. 8, lines 19-21).
Furthermore, Applicant discloses that the high-energy ball milling of micro-sized particles is an industry-used method to fabricate Si nanostructured particles (pg. 4, lines 7-9) and that nanostructure particles include particles having sizes ranging from 100 to 500 nm (pg. 7, lines 29-33). Therefore, it is the examiner’s position that nanostructured particles are read upon by, at least, particles sized in a 100 nm to 500 nm range and by micro-sized particles subjected to high-energy ball milling. Therefore, the micro-sized Si particles of Li (0.5 µm to 100 µm) subjected to the two high-energy milling steps disclosed by Li, read on the claimed nanoparticles. It therefore follows that the following claimed functional language:
 “[A first milling step] to reduce the micro-sized particles to nanostructure particles and form Si+OPC clusters wherein the Si nanostructure particles are glued together by OPC”
“[A second milling step] to form a ball milled Si+OPC mixture wherein the Si+OPC mixture wherein the clusters are injected into OPC particles”
“[A heat treatment step] to form Si nanostructured particles coated with a carbon shell”
are read upon by the process of Li. In particular, the substantially identical precursor materials, micro-sized silicon and an organic precursor to carbon, are subject to two high-energy milling steps and a heat treatment steps for substantially identical time and temperature conditions for the same purposes, i.e. forming the Si core and carbon shell structure. Therefore, it is the examiner’s position that the first composite of Li formed by the first milling step is comprised of Si+OPC clusters wherein Si nanostructured particles (Si particles reduced to nano-sized) are glued together by OPC, the second composite formed by the second milling step forms a ball milled Si+OPC mixture wherein the clusters are injected into OPC particles, and the clusters subjected by the calcination step of Li are coated with a carbon shell. 
Li fails to disclose an etching step of the Si core coated with a carbon shell.

Yang discloses a core-shell silicon composite including a core 110 having a plurality of silicon nanoparticles 111 contained in a carbon matrix 112 and a shell 120 surrounding the core 110 (Fig. 1, [0059]). The composite is provided with an inner space 130 formed between the core 110 and the shell 120 to buffer the expansion of the silicon nanoparticles 111. Additional internal voids may also be formed in the carbon matrix 112 [0059]. Yang teaches that voids formed in the carbon matrix may further buffer the volume expansion of the silicon nanoparticles together with the inner space 130 [0047]. Yang further teaches that the composite should have a porosity capable of sufficiently absorbing stress generated during that volume expansion [0052]. 
Yoon discloses a composite anode active material comprised of a silicon core and a carbonaceous shell [0010]. In the process of forming the composite, a mixture comprising silicon and carbon particle is obtained and subject to a heat treatment process [0148]. Yoon further teaches that the composite anode active material may be further treated with a selective etchant, such as NaOH [0090]-[0091]. Introducing a selective etchant may remove a portion of the core to form pores inside the composite [0091] such that the core may have a porosity ranging from 1% to 10% [0092]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to subject the nanostructured particles of Li to a selective etching step, as taught by Yoon, with a reasonable expectation of success in forming a suitably porous core for further accommodating the volume expansion of the Si nanoparticles, as taught by Yang. The Courts have held that it is obvious to apply a known technique (chemical etching) to a known device (the core-shell composite of Li) ready for improvement to yield predictable results (increasing the porosity of the core to further accommodate the volume expansion of the silicon particles). See MPEP 2143(I)(D). Therefore, the core-shell composite of Modified Li renders obvious the claim limitation “chemically etching the Si core of the Si nanostructured particles coated with a carbon shell under chemical etching conditions to generate engineering voids in the Si core and to form Si micro-reactors.”
Regarding claim 14, Modified Li accordingly renders obvious on the claim limitation “A Si micro-reactor formed by the process of claim 1” because the negative electrode active material formed by Modified Li is formed by the same steps as those claimed in claim 1 such that the negative electrode active material is a Si micro-reactor.
Regarding claim 16, Li also teaches that carbon has good electronic conductivity [0007]. Modified Li accordingly renders obvious “A Si micro-reactor comprising:
a core comprising nanostructure Si building blocks;
a conductive carbon shell disposed around the core; and
a volume of engineered void space within the core of the nanostructured Si building blocks.”

Regarding claims 2 and 17, Modified Li renders obvious the respective claim limitations of the process according to claim 1 and the Si micro-reactor according to claim 16 as set forth above. Modified Li accordingly discloses wherein the silicon particles above are reduced to nanostructure particles as a result of the two-step milling process. Furthermore, Applicant discloses in the specification that nanostructured silicon formed from a two-step milling process, as produced by Li above, has nanograins that, when subject to a NaOH etching process as taught by Yoon, results in nano-channel shaped voids (pg. 11, lines 13-18). Therefore, it is the examiner’s position that the voids formed in the core of Modified Li are present in the form of nanograins and read on the claim limitation “wherein the engineering voids inside the Si core are in the shape of nano-channels within the Si nanostructured particles.”

Regarding claims 3 and 18, Modified Li renders obvious the respective claim limitations of the process according to claim 1 and the Si micro-reactor according to claim 16 as set forth above. Modified Li further reads on the claim limitation “wherein the micro-sized Si particles comprise particles 1 to 200 µm in size” because the silicon is taught to be between 0.1 µm and 100 µm, which overlaps with the claimed range. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Regarding claim 4, Modified Li renders obvious the claim limitations of the process according to claim 1 as set forth above. Modified Li further discloses wherein the first and second amorphous carbons may be polyacrylonitrile [0033]-[0034]. Modified Li therefore reads on the claim limitation “wherein each of the first OPC mixture and the second OPC mixture is a PAN mixture.”

Regarding claim 6, Modified Li renders obvious the claim limitations of the process according to claim 4 as set forth above. Modified Li further meets the claim limitation “wherein the first ball milling conditions comprises ball milling for 3 to 30 hours at ambient temperature under an inert atmosphere” because the milling occurs for 8 hours in a protective atmosphere, i.e. an inert atmosphere.

Regarding claim 7, Modified Li renders obvious the claim limitations of the process according to claim 4 as set forth above. Li further discloses wherein the first composite has a size of 2 µm to 10 µm [0042]. Modified Li therefore meets the claim limitation “wherein the Si+PAN clusters are 1 to 3 µm in size” because the ranges overlap and the Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Furthermore, Modified Li discloses wherein the Si particles are necessarily nanostructured as a result of the two-step milling process set forth above, but does not provide details regarding specific particle sizes, nor grain sizes. However, as set forth previously in the analysis of claim 1, the two milling steps of Li are substantially identical to the two milling steps disclosed by Applicant in the Specification. Therefore, the resulting Si nanostructured particles of Li read on the claimed “100 to 500 nm in size and contain nanograins with grain sizes ranging from 5 to 90 nm.”

Regarding claim 9, Modified Li renders obvious the claim limitations of the process according to claim 4 as set forth above. Modified Li further reads on the claim limitation “wherein the second ball milling conditions comprises ball milling for 1 to 10 hours” because the milling time is 7 to 9 hours, as discussed above.

Regarding claim 10, Modified Li renders obvious the claim limitations of the process according to claim 4 as set forth above. Li further discloses wherein the heating step occurs in a protective atmosphere at 700⁰C to 1000⁰C for 3-6 hours. Modified Li therefore reads on the claim limitation “wherein the treating the ball milled Si+PAN mixture at carbon shell formation conditions comprises heating the ball milled Si+PAN mixture in an inert atmosphere at between 500 to 1000 ⁰C for 1-15 hours.”

Regarding claim 13, Modified Li renders obvious the claim limitations of the process according to claim 1 as set forth above. Li further discloses wherein the amorphous carbon precursors may be polyvinyl alcohol [0017]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select polyvinyl alcohol as the amorphous carbon precursors with a reasonable expectation of success. 
Modified Li therefore reads on the claim limitation “wherein each of the first OPC mixture and the second OPC mixture includes polyvinyl alcohol.”

Regarding claims 15 and 19, Modified Li renders obvious the respective claim limitations of the process according to claim 1 and the Si micro-reactor according to claim 16 as set forth above. Li further discloses that the anode active material is intended for use in a lithium ion battery [0004].
It would therefore be obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use the Si micro-reactor of Modified Li as an anode active material in a lithium ion battery, as taught by Li, with a reasonable expectation of success.
Modified Li therefore renders obvious the limitation of claim 15 “A lithium ion battery comprising: an anode comprising Si micro-reactor formed by the process of claim 1” and the limitation of claim 19 “A lithium ion battery comprising: an anode comprising the Si micro-reactor of claim 16.”

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 103346324 A) (references herein made with respect to English Machine Translation attached) in view of Yang et al. (KR 20170031337 A) (references herein made with respect to English Machine Translation attached) in view of Yoon et al. (US 20170117535 A1) as applied to claim 4 and further in view of Li, Qin et al. (Electrochemistry Communications 49 (2014) 98–102) (referenced herein as Qin) (references made with respect to NPL document attached).

Regarding claims 5 and 8, Modified Li renders obvious the claim limitations of the process according to claim 4 as set forth above. Li further teaches in an embodiment wherein glucose is the second amorphous carbon that 0.5kg of silicon, 0.15 kg of glucose, and an unspecified amount of absolute ethanol were added to the ball milling medium [0050]. Li teaches that the mass of the second amorphous carbon, corresponding with the first PAN mixture, is preferably 5 to 30% the mass of the silicon particles [0041]. Modified Li fails to disclose wherein the first PAN mixture comprises about 5 wt.% polyacrylonitrile because there is no total weight of the mixtures disclosed in the embodiments.
Qin teaches a silicon/carbon composite microsphere for use as an anode in lithium ion batteries (pg. 98, left column). Qin further teaches that the microsphere is formed with a hierarchical core-shell structure by first spray-drying a solution of silicon in PVA to form microspheres (pg. 98, right column, para. 3). The spray dried Si/PVA microspheres are then mechanically blended with a solution of 5 wt% PAN in a DMF solvent and carbonized via heat treatment at up to 800⁰C (pg. 99, left column, para. 2). The resulting microsphere had a core section in which silicon nanoparticles were embedded in a porous carbon framework (Si/po-C) and the core is encapsulated by a PAN-based carbon shell to form the composite (Si/po-C@C) (pg. 99, left column, para. 2).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second amorphous carbon (corresponding with the claimed first OPC mixture) such that it was comprised of a solution of 5 wt.% polyacrylonitrile, as taught by Qin with a reasonable expectation of success in providing a suitable composition for subsequent spraying and further method steps in which PAN is carbonized in a silicon/carbon microsphere. 
Regarding claim 5, Modified Li therefore renders obvious the claim limitation “wherein the first PAN mixture comprises about 5 wt% polyacrylonitrile.
Li further teaches in an embodiment wherein glucose is the second amorphous carbon that 0.5kg of silicon, 0.15 kg of glucose, and an unspecified amount of absolute ethanol were added to the ball milling medium [0050]. Li teaches that the mass of the first and second amorphous carbon is preferably 1% to 50% of the mass of the silicon particles [0041]. Li teaches that an additional 0.24 kg of glucose is added to the ball for the second milling step [0052]. Li therefore teaches wherein the amount of the first amorphous carbon precursor added in the second milling step is greater than the amount of the second amorphous carbon precursor added in the first step in a ratio of 1.6:1. Modified Li fails to disclose wherein the second PAN mixture comprises about 10 to 40 wt.% polyacrylonitrile because there is no total weight of the mixtures disclosed in the embodiments.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amount of first amorphous carbon (corresponding with the claimed second OPC mixture) such that it was comprised of a solution of 1.6 times the 5 wt.% of the second amorphous carbon, as taught by Qin with a reasonable expectation of success in providing a suitable composition for subsequent spraying and further method steps in which PAN is carbonized in a silicon/carbon microsphere. 
Regarding claim 8, Modified Li therefore renders obvious the claim limitation “wherein the second PAN mixture comprises about 10 to 40 wt% polyacrylonitrile” because 1.6 times the 5 wt% the second amorphous carbon results in a first amorphous carbon having 8 wt%, which is sufficiently close to the 10 to 40 wt% polyacrylonitrile claimed. The Courts have held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” See MPEP 2144.05(I).
Alternatively, one of ordinary skill in the art would find it obvious to modify the concentration of the polyacrylonitrile as a matter of routine experimentation with respect to finding a workable electroconductive framework resulting from the degree to which Si is embedded in the carbon precursor. The Courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 103346324 A) (references herein made with respect to English Machine Translation attached) in view of Yang et al. (KR 20170031337 A) (references herein made with respect to English Machine Translation attached) in view of Yoon et al. (US 20170117535 A1) as applied to claim 1 and further in view of Fan et al. (CN 104393116 A) (references herein made with respect to English Machine Translation attached) and further in view of Komori et al. (US 20120006790 A1).

Regarding claim 11, Modified Li renders obvious the claim limitations of the process according to claim 1 as set forth above. Yoon teaches that an NaOH etchant may be used, but neither Yoon nor Yang disclose further details regarding etching conditions.
Fan teaches a chemical etching method for anisotropic etching of silicon wafers comprised of an HF etching step and an NaOH etching step [0017]. Fan further teaches wherein the etching with alkali solution uses NaOH as the reactant and isopropanol as the additive to adjust the corrosion rate anisotropy factor. The etching occurs with 3% NaOH and 5% isopropyl alcohol at a temperature of 90⁰C for 50 minutes [0017].
Komori teaches an etching method for a crystalline silicon substrate used for a solar cell [0002]. Komori further teaches that the etching solution may be a mixture solution containing 0.5 to 2.0 mol/L of NaOH to raise the etching rate of silicon and contains an organic substance such as IPA [0002], [0068], [0080]. 
Fan and Komori thus teach wherein chemical etching of silicon may be performed with an alkali solution of NaOH with isopropyl alcohol and that the concentrations of each are result-effective variables, the result being the etching rate of the silicon.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the etching step of Modified Kim such that it was performed at 90⁰C for 50 minutes, as taught by Fan, and with NaOH and isopropyl alcohol comprising the chemical etchant solution. It would further be obvious to select the concentrations of the NaOH and the isopropyl alcohol such that the NaOH is present in a molarity ranging from 0.5 to 1.0 M and the isopropyl alcohol is present in a proportion of 10 wt% as a matter of routine experimentation with a reasonable expectation of success in providing a desirable etching rate of the silicon in the silicon micro-reactors.
Modified Kim therefore renders obvious the claim limitation “wherein the chemical etching conditions comprises chemical etching employing a chemical etchant comprising 0.5M to 1.0M NaOH + 10 wt% isopropanol at 20 to 90 °C.”

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 103346324 A) (references herein made with respect to English Machine Translation attached) in view of Yang et al. (KR 20170031337 A) (references herein made with respect to English Machine Translation attached) in view of Yoon et al. (US 20170117535 A1) as applied to claim 1 and further in view of Zhang et al. (A Green and Facile Way to Prepare Granadilla-Like Silicon-Based Anode Materials for Li-Ion Batteries. Adv. Funct. Mater., 26: 440-446) (disclosed in IDS filed by Applicant on 19 November 2021)

Regarding claim 12, Modified Li renders obvious the claim limitations of the process according to claim 1 as set forth above. Yoon teaches that an NaOH etchant may be used, but neither Yoon nor Yang disclose further details regarding etching conditions.
Zhang teaches a core-shell composite for use as an anode in Li-ion batteries (Abstract). The core, Si microspheres, are encapsulated by a carbon shell formed of CaCO3 (pg. 442, right column). Zhang further teaches that the silicon may be etched away using HCl and NaOH to generate a porous carbon frame-work which provides a better conducting framework, strengthens mechanical properties, and can also act as an electrolyte blocking layer (pg. 443, left column). Zhang further teaches wherein an etching step may be followed by an ethanol washing and drying in a vacuum oven (pg. 445, Material Synthesis).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to wash and dry the etched particles of Modified Kim, as taught by Zhang and as is commonly known in the art, with a reasonable expectation of success. Modified Kim therefore renders obvious the claim limitation “wherein the etched particles are washed and dried.”
Response to Arguments
Applicant argues with respect to the rejection of claim 1 that Li discloses a different ball milling method (wet ball milling) than Applicant’s claimed process and thus, Li does not provide the recited Si+OPC clusters (pg. 8, para. 2).
The examiner notes that only ball milling is claimed in claim 1 and thus either wet or dry ball milling may read on the claimed ball milling steps. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, Applicant does not provide any evidence that the wet milling of Li would not result in the claimed Si+OPC clusters.
It therefore remains the examiner’s position that Li reads on functional language claiming the recited Si+OPC clusters as discussed in the analysis of claim 1 above.

Applicant additionally argues that neither Li nor Zhang teach the recited engineering voids in the Si cores of claims 1 and 16 (pg. 8, para. 3). The claim limitations to which Applicant refers are newly amended claim limitations that necessitated further search and consideration. The present rejection relies on the combined teachings of Li, Yoon, and Yang, as set forth above in claim 1. Therefore, the arguments pertaining to the combination of Li and Zhang are considered moot.

Applicant additionally argues with respect to the rejections of claims 11 and 12 that Fan and Komori do not suggest etching Si particle cores as recited (pg. 9, para. 1). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the combined teachings of Yoon, Yang, Fan, and Komori render obvious the etching of the silicon core claimed in claim 1 as well as the selection of etching conditions comprising etchant (NaOH and isopropanol) concentrations and etching temperature, as recited in claim 11. Absent persuasive evidence that the claimed etching conditions produce unexpected results, one of ordinary skill in the art would find it obvious to modify the aforementioned etching conditions to arrive at a desired degree of silicon etching with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20150380733 A1) discloses a porous silicon-based anode active material including a core part including silicon and a shell part including Si and a plurality of pores on the core part (Abstract). Lee further discloses that the depth of pore formation, the diameter of the pores, and internal porosity may be controlled by adjusting etching conditions [0016].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728